Citation Nr: 0820914	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-43 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable evaluation for acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The veteran served on active military service from February 
2003 to March 2004.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted service connection and assigned an 
initial noncompensable rating, effective March 2004.  
Thereafter, the veteran perfected an appeal as to the initial 
evaluation assigned for this service-connected disability.

In June 2007 the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development and 
readjudication.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected acne is manifested by an 
affected area of less than 5 percent of exposed areas and 
less than 5 percent of total body area with no systemic 
therapy or drug treatment within the past 12 months.


CONCLUSION OF LAW

The scheduler criteria for an initial compensable rating for 
acne have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.118, 
Diagnostic Codes 7806 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.

The veteran's claim for service connection for an acne 
disability was received in March 2004.  In correspondence 
dated in March 2004 and June 2007, she was notified of the 
provisions of the VCAA as they pertain to the issues of 
service connection as well as an increased evaluation for her 
service-connected skin disability.  These letters notified 
her of VA's responsibilities in obtaining information to 
assist her in completing her claim, identified her duties in 
obtaining information and evidence to substantiate her claim, 
and requested that the veteran send in any evidence in her 
possession that would support her claim.  Thereafter, the 
claim was reviewed and a supplemental statement of the case 
was issued in April 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

The claim for an initial compensable evaluation for an acne 
disability is a downstream issue from the grant of service 
connection.  See Grantham v. Brown, 114 F.3d 1156 (1997).  
VA's General Counsel has held that no VCAA notice was 
required for such downstream issues, and that a Court 
decision suggesting otherwise was not binding precedent.  See 
VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004); cf. 
Huston v. Principi, 17 Vet. App. 370 (2002).  The Board is 
bound by the General Counsel's opinion.  See 38 U.S.C.A. § 
7104(c) (West 2002).  While this logic is called into some 
question in a recent Court case, neither this case nor the GC 
opinion has been struck down.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in June 
2007.

The veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  Her 
service treatment records have been obtained and associated 
with her claims file.  She has also been provided with 
contemporaneous VA medical examinations of the current state 
of her service-connected acne disability.  Furthermore, she 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate her claim, and she has been notified of VA's 
efforts to assist her.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating her claim.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board further 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

In this case, the veteran is currently assigned a 
noncompensable rating for her service-connected acne 
disability pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2007).

7806  Dermatitis or eczema.
Ratin
g
More than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids 
or other immunosuppressive drugs required during the 
past 12-month period 
60
20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period 
30
At least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period 
10
Less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month 
period 
0
Or rate as disfigurement of the head, face, or neck (DC 
7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

7828  Acne:

Deep acne (deep inflamed nodules and pus-filled cysts) 
affecting 40 percent or more of the face and neck
3
0
Deep acne (deep inflamed nodules and pus-filled cysts) 
affecting less than 40 percent of the face and neck, or; 
deep acne other than on the face and neck 
1
0
Superficial acne (comedones, papules, pustules, 
superficial cysts) of any extent 
0
Or rate as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7828 (2007)

7829  Chloracne:
Ratin
g
Deep acne (deep inflamed nodules and pus-filled cysts) 
affecting 40 percent or more of the face and neck 
30
Deep acne (deep inflamed nodules and pus-filled cysts) 
affecting less than 40 percent of the face and neck, 
or; deep acne other than on the face and neck
10
Superficial acne (comedones, papules, pustules, 
superficial cysts) of any extent 
0
Or rate as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Codes 7829 (2007).

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of an initial 
compensable rating for the veteran's acne disability.

Factual Background and Analysis

In this case, the veteran is currently assigned a 
noncompensable (0 percent) rating for her service-connected 
acne pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2007).

An October 2002 enlistment examination report shows normal 
skin findings.  A May 2003 service treatment note indicates 
that the veteran complained of an acne breakout since 
beginning basic training in February 2003.  Upon physical 
examination, the physician described scattered closed 
comedonal areas and erythematous papulapustular acne 
scattered on the veteran's back.  The assessment was acne on 
the forehead and acne on a large area of the upper back.  A 
June 2003 service treatment note assessed acne vulgaris.

An April 2004 VA skin diseases examination report indicated 
that the examiner reviewed the veteran's claims file, 
obtained a medical history of her acne disability, and 
performed a physical examination of her face, chest, and 
back.  The examiner noted that the veteran's forehead and 
anterior scalp line along the temple and preauricular area 
demonstrated multiple open and closed comedones, as well as 
scattered inflammatory papules, 1-3 mm, and a few pustules.  
The anterior chin demonstrated approximately 6 inflammatory 
papules and scattered post-inflammatory hyperpigmentation 
papules.  A single 4 x 4 mm deep cystic lesion was also 
appreciated.  The chest contained scattered 2-3 mm 
inflammatory papules and 3 pustules similar in size.  The 
examiner noted that the back had moderate inflammatory 
papules 1-5 mm in size, and a few palpable cystic lesions 
measuring 2-4 mm were appreciated on the upper back.  The 
lower back was noted to be clear and post inflammatory 
hyperpigmentation macules were appreciated.  The examiner's 
impression was comedonal and cystic acne with mild scarring 
over the back areas.

A May 2004 rating action awarded the veteran service 
connection for acne.  In her July 2004 notice of 
disagreement, she requested a compensable rating.  The 
findings of several VA skin examinations were determined to 
compare favorably with a noncompensable rating. 

An October 2007 dermatology VA examination report noted that 
the examiner reviewed the veteran's claims file and obtained 
a medical history.  The veteran described having a constant 
rash on the upper arms and back since 2003, which had been 
pruritic at times.  She indicated that she was currently not 
using any medication and that previous treatment with 
clotrimazole cream had not improved her skin condition.  On 
physical examination, the examiner noted follicular-based 
eczematous papules throughout the bilateral upper arms 
affecting less than 5 percent of the exposed body surface 
area and follicular-based papules and pustules throughout the 
back.  The examiner diagnosed keratosis pilaris on the arms 
and folliculitis on the back.

A March 2008 VA dermatology examination report showed that 
the examiner reviewed the veteran's claims file, obtained a 
history of her skin condition, and took and submitted 
photographs of her skin condition.  The veteran reported that 
her rash comes and goes, caused itching and burning, and that 
she had not received treatment in the past 12 months for her 
skin disability.  The examiner indicated that the affected 
areas included the veteran's upper back and arms with 
superficial skin involvement (with comedones, papules, 
pustules, and superficial cysts).  Specifically, the examiner 
reported that the posterior upper back and arms had small 
papules, but no pustules.  Some were healing.  There were no 
papules noted on the face or neck area.  Less than 1 percent 
of the exposed area (head, face, neck, and hands) was 
affected, and less than 5 percent of the veteran's total body 
area was affected.  The examiner diagnosed acne, currently 
not on any treatment.

At no time during the course of the appeal has the evidence 
shown that the veteran's acne affected at least 5 percent of 
her entire body or at least 5 percent of the exposed area of 
her body, or that she underwent intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than six weeks during the past 12-
month period.  As a result, the evidence of record does not 
meet the criteria for a compensable evaluation under 
Diagnostic Code 7806.

To give the veteran every consideration in connection with 
the matter on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.118 in rating her acne disability.  See, e.g., Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case"), and Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (one diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, current diagnosis, and 
demonstrated symptomatology).

In this case, competent medical evidence is absent any 
findings of deep acne (deep inflamed nodules and pus-filled 
cysts) affecting less than 40 percent of the face and neck, 
or; deep acne other than on the face and neck.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7828-7829.  Consequently, a 
compensable evaluation based upon any of these diagnostic 
codes is not warranted.  Therefore, the assignment of a 
compensable rating for the veteran's service-connected acne 
disability is not warranted.

For all the foregoing reasons, the veteran's claim for 
entitlement to an initial compensable rating for acne must be 
denied.  The Board has considered staged ratings, under 
Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), but 
concludes that they are not warranted.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected acne disability that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial compensable rating for acne is 
denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


